Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into as of April 18,
2017, by and between AAR CORP., a Delaware corporation (the “Company”), and
David P. Storch (“Employee”), to be effective as of June 1, 2017 (the “Effective
Date”).

 

WHEREAS, Employee is an elected director of the Company and holds the position
of Chairman of the Board, President  and Chief Executive Officer;

 

WHEREAS, the Company currently employs Employee pursuant to an Amended and
Restated Employment Agreement dated as of May 31, 2014 (the “Amended and
Restated Employment Agreement”); and

 

WHEREAS, for their mutual convenience, the Company and Employee desire to enter
into a new employment agreement that will take effect on the Effective Date upon
the expiration of the Amended and Restated Employment Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.             Employment.  The Company hereby continues to employ Employee, and
Employee hereby accepts continued employment by the Company, upon the terms and
subject to the conditions set forth in this Agreement.

 

2.             Term.

 

(a)           The term of this Agreement shall commence on the Effective Date
and, unless terminated earlier as herein provided, shall end on May 31, 2020
(the “Term”); provided that on each of June 1, 2020 and June 1, 2021 (each, an
“Anniversary Date”), the Term shall automatically and without action by either
party be extended for an additional period of one year, unless at least 90 days
prior to an Anniversary Date either party notifies the other of its election not
to extend the then current Term, in which case the Term shall end at the
expiration of the Term as last extended, unless terminated earlier as herein
provided.

 

(b)           If the Term is not extended on June 1, 2020 or June 1, 2021, for
any reason, Employee will be eligible to receive (A) his Base Salary for the
period ending on his termination date, (B) payment for unused vacation days, as
determined in accordance with the Company’s policy as in effect at that time,
and (C) such other payments, rights and benefits for which Employee may be
eligible pursuant to any Company employee benefit plan or pursuant to any other
agreement or arrangement between Employee and the Company.

 

--------------------------------------------------------------------------------


 

3.             Duties.

 

(a)           Employee shall have the title, duties and responsibilities of
Chairman of the Board and Chief Executive Officer of the Company and such other
titles, duties and responsibilities as may from time to time be assigned by the
Board of Directors that are consistent with such duties and responsibilities.

 

(b)           Employee agrees to do and perform all such acts and duties
faithfully and diligently and to furnish such services as the Board of Directors
may from time to time direct, and do and perform all acts in the ordinary course
of business of the Company (within such limits as the Board may prescribe)
necessary and conducive to the best interest of the Company.

 

(c)           Employee agrees to devote his full time, energy and skill to the
business of the Company and to the promotion of the best interests of the
Company and the performance of his duties as Chairman of the Board and Chief
Executive Officer of the Company and in such other capacities as he may be
elected; provided that Employee shall not (to the extent not inconsistent with
Sections 3(d), 8(a) and 8(b) below) be prevented from (i) serving as a director
of any corporation consented to in advance by resolution of the Board of
Directors of the Company, (ii) engaging in charitable, religious, civic or other
non-profit community activities, or (iii) investing his personal assets in such
form or manner as will not require any substantial services on his part in the
operation or affairs of the business in which such investments are made which
would detract from or interfere or cause a conflict of interest with performance
of his duties hereunder.

 

(d)           Employee agrees to observe policies and procedures of the Company
in effect from time to time applicable to employees of the Company including,
without limitation, policies with respect to employee loyalty and prohibited
conflicts of interest.

 

4.             Compensation.  The Company shall pay to Employee, for all
services to be performed by Employee, an annual base salary (“Base Salary”) at
the rate of $941,000 per fiscal year, or such greater amount as may be
authorized by the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”), in its sole discretion, upon annual
review during the Term of this Agreement, payable in periodic installments in
accordance with the Company’s payroll practice in effect from time to time and
prorated for any portion of a fiscal year (the Company’s fiscal year currently
being the period from June 1 of each year through May 31 of the following year).

 

5.             Incentive Bonus Payments.  In addition to the Base Salary
described above, Employee will continue to participate in and receive payments
under such incentive bonus programs as the Company, in its sole discretion, may
authorize from time to time for Employee and other executive officers of the
Company; provided, however, Employee will be entitled to the following during
the Term of this Agreement:

 

(a)           Annual Discretionary Incentive Bonus Opportunity.  Employee will
have a graduated annual cash incentive bonus opportunity of 100% of Base Salary
for performance at target and up to 250% of Base Salary (or such higher
percentages as the Compensation Committee may determine) for performance in
excess of target. Performance will be measured against annual financial targets
approved by the Compensation Committee that, in the Compensation Committee’s
discretion, may be intended to qualify the cash incentive bonus as
performance-based compensation under Code Section 162(m).  Actual bonus amounts
paid for particular levels of performance will be as determined by the
Compensation Committee, and such bonus amounts will be paid in cash within 2-1/2
months after the end of each fiscal year.

 

2

--------------------------------------------------------------------------------


 

(b)           Long-Term Incentive Bonus Awards.  Employee will receive awards
under the Company’s long-term cash-based and/or equity-based programs, which may
include stock options, stock appreciation rights, performance and
non-performance restricted stock or restricted stock units, and/or cash, as
determined by the Compensation Committee; provided that the value of Employee’s
long-term incentive bonus equity-based awards at the target level shall be at
the 75th percentile of the value of similar awards to Chief Executive Officers
at companies in the Company’s then current proxy peer group, unless otherwise
determined by the Compensation Committee.

 

6.             Vacation and Fringe Benefits; Executive Perquisites.

 

(a)           Employee will accrue vacation in accordance with the Company’s
policy in effect from time to time for other executive officers; provided that
no decrease in vacation benefits from those available on the date hereof shall
be applicable to Employee during the term hereof.  Employee shall be entitled to
participate, according to eligibility provisions of each, in such medical, life
and disability insurance programs, profit sharing plans, retirement plans,
executive financial planning programs, and other fringe benefit plans as may be
in effect from time to time during the term hereof and available to other
executive officers of the Company.

 

(b)           In addition, during the Term of this Agreement and any extension
thereof, Employee shall be entitled to the following additional perquisites:

 

(i)            personal use (including transportation of accompanying spouse and
dependent family members) of any corporate business aircraft owned or chartered
by the Company for Company business purposes from time to time, subject to
compliance with the Company’s aircraft use policy in effect from time to time;

 

(ii)           automobile allowance of $12,300 per calendar year;

 

(iii)          reimbursement of membership dues, fees and charges for club
services or use of facilities (including personal charges not exceeding $10,000
annually, but excluding charges for private parties and individual personal
expense items exceeding $300) in the Lake Shore Country Club, Medinah Country
Club and the Standard Club;

 

(iv)          reimbursement of membership dues, fees, charges, and travel and
related expenses incurred in connection with meeting attendance and organization
activities of  such professional clubs/organizations of which he is a member
that are appropriate and conducive to the performance of his duties (including
but not limited to Executive Club of Chicago, Economics Club of Chicago, the
Wings Club and the Young President’s Organization (“YPO”)/World Presidents
Organization (“WPO”));

 

(v)           reimbursement of travel and related expenses in connection with
services to and participation in meetings of not-for-profit educational
organization Boards of which he is a member;

 

(vi)          professional financial planning and income tax preparation
assistance expenses actually incurred in an amount not to exceed $25,000 per
calendar year;

 

(vii)         participation in the Company’s executive annual physical and
preventative health program in effect from time to time; and

 

3

--------------------------------------------------------------------------------


 

(viii)        payment of reasonable legal fees related to the review and
negotiation of this Agreement.

 

7.             Termination.

 

(a)           The Company may terminate this Agreement at any time for Cause. 
The term “Cause” means:

 

(i)            Employee engages, during the performance of his duties hereunder,
in material acts or omissions constituting dishonesty, intentional breach of
fiduciary obligation or intentional wrongdoing or malfeasance; or

 

(ii)           Employee intentionally disobeys or disregards a material, lawful
and proper direction of the Board; or

 

(iii)          Employee materially breaches the Agreement and such breach, by
its nature, is incapable of being cured, or such breach remains uncured for more
than 30 days following receipt by Employee of written notice from the Company
specifying the nature of the breach and demanding the cure thereof.  For
purposes of this clause (iii), a material breach of the Agreement that involves
inattention by Employee to his duties under the Agreement shall be deemed a
breach capable of cure.

 

Without limiting the generality of the foregoing, the following shall not
constitute Cause for the termination of this Agreement:

 

(x)           any personal or policy disagreement between Employee and the
Company or any member of the Board, or

 

(y)           any action taken by Employee in connection with his duties
hereunder, or any failure to act, if Employee acted or failed to act in good
faith and in a manner he reasonably believed to be in and not opposed to the
best interest of the Company and he had no reasonable cause to believe his
conduct was unlawful; or

 

(z)           termination of employment of Employee for unsatisfactory
performance (including failure to meet financial goals).

 

A finding of termination for Cause shall be made by majority action of all of
the independent directors of the Board of Directors taken at a regular or
specially called meeting of the Board, upon a minimum of 10 days written notice
thereof to Employee, with termination of this Agreement listed as an agenda
item.  Employee will be given a reasonable opportunity to be heard at such
meeting with his attorney present if Employee desires.

 

Upon termination of this Agreement by the Company for Cause, Employee will be
eligible to receive (A) his Base Salary for the period ending on his termination
date, (B) payment for unused vacation days, as determined in accordance with the
Company’s policy as in effect at that time, and (C) such other payments, rights
and benefits for which Employee may be eligible pursuant to any Company employee
benefit plan or pursuant to any other agreement or arrangement between Employee
and the Company.

 

(b)           The Company may terminate this Agreement at any time without
Cause, upon a minimum of 30 days written notice thereof to Employee.  Upon
termination of this Agreement pursuant

 

4

--------------------------------------------------------------------------------


 

to this Section 7(b), the Company will pay to Employee, (i) monthly for
36 months, an amount equal to Employee’s regular monthly Base Salary at the time
of termination plus (ii) a lump sum equal to three times Employee’s average
annual cash bonus under Section 5(a) for the preceding three fiscal years of the
Company; provided, however, all such payment obligations shall terminate
immediately upon any material breach by Employee of Section 8(a) of this
Agreement or any breach by Employee of Section 8(b) of this Agreement.  Upon
termination of this Agreement by the Company without Cause, no further
compensation or benefits shall accrue or be payable to Employee under this
Agreement except for (i) the payments provided for above, (ii) any Base Salary,
bonus or other benefits which have accrued to Employee prior to the date of any
such termination, and (iii) such other payments, rights and benefits for which
Employee may be eligible pursuant to any Company employee benefit plan or policy
(including unused vacation) or pursuant to any other agreement or arrangement
between Employee and the Company.

 

(c)           Employee may terminate this Agreement at any time for Good Reason,
upon a minimum of 30 days written notice thereof to the Company.  The term “Good
Reason” means:

 

(i)            The removal of Employee from the position of Chairman of the
Board or Chief Executive Officer of the Company or any successor thereto;

 

(ii)           a material reduction in the nature or scope of Employee’s Chief
Executive Officer duties, responsibilities, authority, power or functions, or a
material reduction in Employee’s compensation (including benefits) from
then-current levels; or

 

(iii)          a material breach of this Agreement by the Company and such
breach, by its nature, is incapable of being cured, or such breach remains
uncured for more than 30 days following receipt by the Company of written notice
from Employee specifying the nature of the breach and demanding the cure
thereof; or

 

(iv)          a relocation of the primary place of employment of at least
50 miles.

 

Upon termination of this Agreement by Employee for Good Reason, the Company will
pay to Employee, (i) monthly for 36 months, an amount equal to Employee’s
regular monthly Base Salary at the time of termination plus (ii) a lump sum
equal to three times Employee’s average annual cash bonus under Section 5(a) for
the preceding three fiscal years of the Company; provided all such payment
obligations shall terminate immediately upon any breach by Employee of Section 8
of this Agreement.  Upon termination of this Agreement by Employee pursuant to
this Section 7(c), no further compensation or benefits shall accrue or be
payable to Employee under this Agreement except for (i) the payments provided
for above, (ii) any Base Salary, bonus or other benefits which have accrued to
Employee prior to the date of any such termination, and (iii) such other
payments, rights and benefits for which Employee may be eligible pursuant to any
Company employee benefit plan or policy (including unused vacation) or pursuant
to any other agreement or arrangement between Employee and the Company.

 

(d)           This Agreement shall automatically terminate upon the death of
Employee during the term.  Upon termination of this Agreement due to death,
Employee’s beneficiary, designated by written instrument delivered to the
Company (or, if no beneficiary is designated or survives Employee, to the duly
appointed representative of his estate) will be eligible to receive
(A) Employee’s Base Salary for the period ending on his termination date,
(B) payment for unused vacation days, as determined in accordance with the
Company’s policy as in effect at that time, and (C) such other payments, rights
and benefits for which Employee may be eligible pursuant to any Company employee

 

5

--------------------------------------------------------------------------------


 

benefit plan or pursuant to any other agreement or arrangement between Employee
and the Company.  Death benefits payable under any of the Company’s benefit
plans in which Employee was a participant at the time of his death shall be
payable in accordance with the terms of such plans.

 

(e)           The Company or Employee may terminate this Agreement at any time
because of the Disability of Employee.  “Disability” shall mean a physical or
mental condition that has prevented Employee from substantially performing his
duties under this Agreement for a period of 180 days and which is expected to
continue to render Employee unable to substantially perform his duties for the
remaining Term on a full-time basis.  The Company will make reasonable
accommodation for any handicap of Employee as may be required by applicable law.

 

In the event of termination by the Company for Disability, a finding shall be
made by resolution adopted by a majority of the independent directors of the
Board of Directors of the Company, setting forth the particulars of the
Disability.  The Company may require the submission of such medical evidence as
to the condition of Employee as it may deem necessary in order to arrive at its
determination of its position as to the occurrence of a Disability.  Employee
will be provided with reasonable opportunity to present additional medical
evidence as to the medical condition of Employee for consideration prior to the
independent directors of the Board of Directors making their determination of
their position as to the occurrence of a Disability.  In the event of a
Disability, Employee shall be eligible for disability benefits at a level no
less favorable than the disability benefits under the Company’s disability plan
as in effect on May 31, 2014.

 

Upon termination of this Agreement for Disability, Employee will continue to be
eligible to participate in the Company’s medical, dental and life insurance
programs available to executive officers in accordance with their terms
applicable to employees for a period of three years from the date of such
termination of this Agreement.  Further, in the event of termination of this
Agreement pursuant to this Section 7(e), Employee will be eligible to receive
(A) his Base Salary for the period ending on his termination date, (B) payment
for unused vacation days, as determined in accordance with the Company’s policy
as in effect at that time, and (C) such other payments, rights and benefits for
which Employee may be eligible pursuant to any Company employee benefit plan or
pursuant to any other agreement or arrangement between Employee and the Company.

 

The provisions of this Section 7(e) shall not be changed by any amendment to, or
extension of, this Agreement and shall be included in any subsequent employment
agreement between the Company and Employee.

 

(f)            Employee may terminate this Agreement at any time because of
Retirement.  The term “Retirement” means Employee’s voluntary termination of
employment with the Company that does not otherwise result in any severance
benefits paid to him pursuant to this Section 7 or Section 10.  Upon termination
of this Agreement by Employee because of Retirement:

 

(i)            Employee will be eligible to receive (A) any Base Salary, bonus
or other benefits which have accrued to Employee prior to the date of such
termination, (B) payment for unused vacation days, as determined in accordance
with the Company’s policy as in effect at that time, and (C) such other
payments, rights and benefits for which Employee may be eligible pursuant to any
Company employee benefit plan or pursuant to any other agreement or arrangement
between Employee and the Company.  Employee (and Employee’s spouse) shall also
be entitled to participate, for Employee’s (and Employee’s spouse’s) lifetime,
in the Company’s medical, hospitalization and dental benefit plans, and any
executive health programs then in effect, on the same terms and in amounts and
of the same type(s) generally made available to any actively employed executive
officer of the Company; provided, however,

 

6

--------------------------------------------------------------------------------


 

that such participation shall not be available from and after the date Employee
first becomes eligible for health benefit plans provided by another employer of
Employee.  Consistent with IRS guidance, the Company will furnish Employee with
an IRS Form W-2 that reflects the portion of the premiums paid by the Company
for Employee’s continued coverage under these plans.

 

(ii)           Employee shall have the right to enter into a consulting
agreement with the Company pursuant to which Employee will provide services to
the Company for a period of not less than one year, for an annual consulting fee
equal to 50% of his Base Salary in effect at the time of his Retirement, and
subject to such other terms and conditions to be mutually agreed upon by the
Company and Employee.

 

8.             Confidential Information and Restriction of Competition.

 

(a)           Employee acknowledges that his employment hereunder will place him
in a position of utmost trust and confidence and that he will have access to
non-public information concerning the operation of the business of the Company
and any affiliated companies as to which Employee provided services or had
access to confidential information (hereinafter referred to in this Section as
the “Affiliated Companies”), including, but not limited to, manufacturing
methods, developments, secret processes, know-how, costs, prices and pricing
methods, sources of supply, customer information, financial information, and
personnel information (the “Confidential Information”).  Employee acknowledges
that the Confidential Information is among the Company’s and the Affiliates’
most valuable assets and that the value of such Confidential Information may be
destroyed by unauthorized use or disclosure.  All such Confidential Information
imparted to or learned by Employee in the course of his employment (whether
acquired before or after the date hereof) will not be used or disclosed by
Employee, except to the extent necessary to perform his duties and, in no event,
disclosed to anyone outside the employ of the Affiliated Companies and their
authorized consultants and advisors, unless such Confidential Information is or
has been made generally available to the public through no fault or wrongful
action of Employee, or express written authorization to use or disclose such
Confidential Information has been given by the Company.  If Employee ceases to
be employed by the Company for any reason, he shall not take with him any
documents or other papers containing or reflecting Confidential Information or
any other Company property, and Employee shall return all documents and files
(whether in electronic or paper form) and other Company property to the Company
immediately upon cessation of his employment.

 

Nothing herein shall prohibit Employee from (i) reporting a suspected violation
of law to any governmental or regulatory agency and cooperating with such
agency, or from receiving a monetary recovery for information provided to such
agency, (ii) testifying truthfully under oath pursuant to subpoena or other
legal process or (iii) making disclosures that are otherwise protected under
applicable law or regulation.  However, if Employee is required by subpoena or
other legal process to disclose Confidential Information, Employee first shall
notify the Company promptly upon receipt of the subpoena or other notice, unless
otherwise required by law.

 

(b)           Employee agrees that during the term hereof and for a period of
two years only after (x) voluntary termination of employment hereunder by
Employee for Good Reason, or (y) termination of employment hereunder by the
Company without Cause pursuant to Section 7 above, he shall not, without the
express written consent of the Company, either alone or as a consultant to, or
partner, employee, officer, director, agent, or stockholder of any organization,
entity or business, or otherwise, directly or indirectly (i) take or convert for
Employee’s personal gain or benefit or for the benefit of any third party, any
business opportunity(ies) relating to the Company’s actual or planned business,
of which Employee becomes aware during or as a result of his employment,
(ii) directly or indirectly, engage in any Prohibited Activities in competition
with the Company or any Affiliated

 

7

--------------------------------------------------------------------------------


 

Company’s business, (iii) own, purchase, organize or take preparatory steps for
the organization of, or build, design, finance, acquire, lease, operate,
mortgage, invest in, provide services directly or indirectly related to
Prohibited Activities to, or otherwise engage in, any business in competition
with or otherwise similar to the Company’s or any Affiliated Company’s business,
(iv) solicit in connection with any activity which is competitive with any of
the businesses of the Company or any Affiliated Company, any customers or
suppliers of the Company or any Affiliated Company with whom Employee had
contact on behalf of the Company during his employment, or induce or attempt to
induce any such customer or supplier to terminate or materially change its
relationship with Employer; or (v) hire, or solicit or interview for employment,
any sales, marketing or management employee of the Company or any Affiliated
Company with respect to whom Employee had contact, supervisory responsibility,
or access to non-public information.  Prohibited Activities are the maintenance,
repair and overhaul of aircraft, aircraft components, aircraft engines and
aircraft engine components; the manufacture of aircraft parts or components,
aircraft engine parts or components, and military rapid deployment products of
the type manufactured by the Company; the financing, buying, selling, trading,
brokering and leasing of aircraft, aircraft engines and components; inventory
and logistics management; and rapid deployment of military and defense-related
products of the type manufactured by the Company. 
Covenants (ii) and (iii) above shall be geographically limited to the following
territory:  within 100 miles of any location within the United States of
America, or any other country, where the Company or any Affiliated Company did
business during the last six months of Employee’s employment with the Company. 
The Company and Employee acknowledge the reasonableness of these covenants not
to compete and non-solicitation.  Nothing herein shall prohibit Employee from
being the legal or equitable holder of not more than 5% of the outstanding
capital stock of any publicly held corporation which may be in direct or
indirect competition with the Company or any Affiliated Company. 
Notwithstanding any other provision of this Agreement, this Section 8(b) shall
not apply if the Company terminates Employee’s employment for Cause, if
Employee’s employment terminates for any reason following a Change in Control of
the Company, or if the Company fails to provide severance payments or benefits
as required under this Agreement.

 

(c)                                  If at any time, any clause or portion of
this Section 8 shall be deemed invalid or unenforceable by the laws of the
jurisdiction in which it is to be enforced by reason of being vague or
unreasonable as to duration, geographic scope, nature of activities restricted,
or for any other reason, this provision shall be considered divisible as to such
portions and the foregoing restrictions shall become and be immediately amended
to include only such duration, scope or restriction and such event as shall be
deemed reasonable and enforceable by the court or other body having jurisdiction
to enforce this Agreement; and the parties hereto agree that the restrictions,
as so amended, shall be valid and binding as though the invalid or unenforceable
portion had not been involved herein.

 

(d)                                 Employee acknowledges and agrees that the
Company would be irreparably harmed by violations of this Section 8 and in
recognition thereof, the Company shall be entitled to an injunction or other
decree of specific performance with respect to any violation thereof (without
any bond or other security being required) in addition to other available legal
and equitable remedies.

 

(e)                                  This Section 8 shall survive any
termination of this Agreement and any termination of Employee’s employment.  The
time period associated with each covenant herein shall be tolled (shall not run)
for so long as Employee is in breach of that covenant.

 

9.                                      Changes in Business.  The Company,
acting through its Board of Directors, will at all times have complete control
over the Company’s business.  Without limiting the generality of the foregoing,
the Company may at any time or times change or discontinue any or all of its
present or future operations, may close or move any one or more of its divisions
or offices, may undertake any new

 

8

--------------------------------------------------------------------------------


 

servicing or sales operation, may sell any one or more of its divisions or
offices to any company not controlled, directly or indirectly, by the Company or
may take any and all other steps which its Board of Directors, in its exclusive
judgment, shall deem desirable, and Employee shall have no claim or recourse by
reason of such action; provided, however, no such action shall result in the
reduction of Employee’s Base Salary or other benefits provided for hereunder and
provided, further that if the Company discontinues operations, a discretionary
bonus may or may not be granted, however, Employee will be entitled to a
pro rata share of any non-discretionary incentive bonus through the date of
discontinuance.  Said pro rata bonus will be calculated by the Chief Financial
Officer of the Company whose determination will be final.

 

10.                               Change in Control.

 

(a)                                 In the event:

 

(i)                   a Change in Control of the Company occurs, and

 

(ii)                at any time during the 24 month period commencing on the
date of the Change in Control the Company terminates Employee’s employment for
other than Cause or Disability, or Employee terminates his employment for Good
Reason, in either case by 30 days written notice to the other party (including
the particulars thereof), and having given the other party the opportunity to be
heard with respect thereto, then in lieu of benefits described in
Section 7(b) or (c):

 

(A)                               The Company shall pay to Employee a lump sum
cash payment, within 30 days following such termination of employment, in an
amount equal to the sum of (1) all unpaid Base Salary earned through the date of
termination, (2) any annual cash bonus under Section 5(a) earned by Employee for
the fiscal year of the Company most recently ended prior to the date of
termination to the extent unpaid on the date of termination, (3) a pro rata
portion of the annual cash bonus under Section 5(a), Employee would have earned
had he been employed by the Company on the last day of the fiscal year in which
the date of termination occurs (as if all performance goals had been met at
target level) that is applicable to the period commencing on the first day of
such fiscal year and ending on the date of termination, and (4) any and all
other benefits and amounts earned by Employee prior to the date of termination
to the extent unpaid.

 

(B)                               The Company shall pay to Employee in a lump
sum cash payment, within 30 days after the date of his termination, an amount
equal to three times Employee’s total cash compensation (Base Salary plus annual
cash bonus under Section 5(a)) for either the fiscal year of the Company most
recently ended prior to the date of termination, or the preceding fiscal year,
whichever is the highest total cash compensation;

 

(C)                               Employee and his spouse shall continue to be
covered by, and receive employee welfare and executive fringe benefits in
accordance with the terms of, all of the Company’s welfare benefit plans and
executive fringe benefit programs for three years following the date of
termination, and at no less than the levels he and his spouse were receiving
immediately prior to the Change in Control.  Employee’s spouse shall be entitled
to continued benefits coverage pursuant to the preceding sentence for the
balance of such three year period in the event of Employee’s death during such
period.  The period during which Employee and his spouse are entitled to
continuation of group health plan coverage pursuant to Code Section 4980B, and
Part 6 of Title I of the Employee Retirement Income Security Act of 1974, as
amended, shall commence on the date next following the expiration of the
aforementioned three year period.

 

9

--------------------------------------------------------------------------------


 

(D)                               Employee shall receive an additional
retirement benefit, over and above that which Employee would normally be
entitled to under the AAR CORP. Retirement Savings Plan and the defined
contribution feature of the AAR CORP. Supplemental Key Employee Retirement Plan,
equal to the lesser of:  (i) three times the amount of Company contributions
made to each plan on Employee’s behalf for the calendar year immediately
preceding the calendar year in which Employee’s termination of employment
occurs, or (ii) $1,526,405.  Such amount shall be paid to Employee in a cash
lump sum payment within 30 days following such termination of employment.

 

(E)                                Notwithstanding any conditions or
restrictions related to any Award granted to Employee under the AAR CORP. 2013
Stock Plan, (i) all performance opportunity restricted stock shares eligible for
award hereunder shall be immediately awarded based on the higher of target or
actual performance through the employment termination date using the latest data
then available to determine goals applicable for the partial performance period,
and all restrictions thereon shall be immediately released, and (ii) all
outstanding option grants, stock appreciation rights, restricted stock and
restricted stock units granted or awarded under each Plan which have not then
become vested or exercisable or which remain restricted, shall immediately
become vested or exercisable and restrictions will lapse, as the case may be,
and any such options shall remain exercisable for the full remaining life of the
option(s).

 

(b)                                 In the event that a Change in Control has
occurred, and notwithstanding any conditions or restrictions related to any
Award granted to Employee under the AAR CORP. Stock Benefit Plan, (i) all
performance opportunity restricted stock shares eligible for award hereunder
shall be immediately awarded based on the higher of target or actual performance
through the effective date of a Change in Control using the latest data then
available to determine goals applicable for the partial performance period, and
all restrictions thereon shall be immediately released, and (ii) all outstanding
option grants, stock appreciation rights, restricted stock and restricted stock
units granted or awarded under the Plan which have not then become vested or
exercisable or which remain restricted, shall immediately become vested or
exercisable and restrictions will lapse, as the case may be, and any such
options shall remain exercisable for the full remaining life of the
option(s) whether or not Employee’s employment continues.

 

(c)                                  The amounts paid to Employee under this
Change in Control provision applicable to Employee shall be considered severance
pay in consideration of past services Employee has rendered to the Company and
in consideration of Employee’s continued service from the date hereof to
entitlement to those payments.

 

(d)                                 For purposes of this provision, Change in
Control means the earliest of:

 

(i)                                     any person (as such term is used in
Section 13(d) of the Securities Exchange Act of 1934, as amended (“Exchange
Act”)), has acquired (other than directly from the Company) beneficial ownership
(as that term is defined in Rule 13d-3 under the Exchange Act), of more than 35%
of the outstanding capital stock of the Company entitled to vote for the
election of directors; or

 

(ii)                                  the effective time of (A) a merger or
consolidation or other business combination of the Company with one or more
other corporations as a result of which the holders of the outstanding voting
stock of the Company immediately prior to such business combination hold less
than 60% of the voting stock of the surviving or resulting corporation, or (B) a
transfer of substantially all of the assets of the Company other than to an
entity of which the Company owns at least 80% of the voting stock; or

 

10

--------------------------------------------------------------------------------


 

(iii)                               the election, over any 12-month period, to
the Board of Directors of the Company without the recommendation or approval of
the incumbent Board of Directors of the Company, of the directors constituting a
majority of the number of directors of the Company then in office.

 

(e)                                  If in connection with the Change in Control
or other event Executive would be or is subject to an excise tax under
Section 4999 of the Internal Revenue Code (an “Excise Tax”) with respect to any
cash, benefits or other property received, or any acceleration of vesting of any
benefit or award (the “Change in Control Benefits”), Employee may elect to have
the Change in Control Benefits otherwise payable under this Agreement reduced to
the largest amount payable without resulting in the imposition of such Excise
Tax.  Within 15 days after the occurrence of the event that triggers the Excise
Tax, a nationally recognized accounting firm selected by the Company shall make
a determination as to whether any Excise Tax would be reported with respect to
the Change in Control Benefits and, if so, the amount of the Excise Tax, the
total net after-tax amount of the Change in Control Benefits (after taking into
account federal, state and local income and employment taxes and the Excise Tax)
and the amount of reduction to the Change in Control Benefits necessary to avoid
such Excise Tax.  Any reduction to the Change in Control Benefits shall first be
made from any cash benefits payable pursuant to this Agreement, if any, and
thereafter, as determined by Employee, and the Company shall provide Employee
with such information as is necessary to make such determination.  The Company
shall be responsible for all fees and expenses connected with the determinations
by the accounting firm pursuant to this Section 10(e).  Employee agrees to
notify the Company in the event of any audit or other proceeding by the IRS or
any taxing authority in which the IRS or other taxing authority asserts that any
Excise Tax should be assessed against Employee and to cooperate with the Company
in contesting any such proposed assessment with respect to such Excise Tax (a
“Proposed Assessment”).  Employee agrees not to settle any Proposed Assessment
without the consent of the Company.  If the Company does not consent to allow
Employee to settle the Proposed Assessment, within 30 days following such demand
therefor, the Company shall indemnify and hold harmless Employee with respect to
any additional taxes, interest and/or penalties that Employee is required to pay
by reason of the delay in finally resolving Employee’s tax liability (such
indemnification to be made as soon as practicable, but in no event later than
the end of the calendar year following the calendar year in which Employee makes
such remittance).

 

11.                               Legal Fees.  The Company will pay reasonable
legal/attorney’s fees (including court costs and other costs of litigation)
incurred by Employee in connection with enforcement of any right or benefit
under this Agreement, if Employee prevails in whole or in part, in a court of
final jurisdiction or pursuant to final and binding arbitration, in an
enforcement action against the Company.  In the event Employee prevails in part,
the Company’s obligation hereunder shall be computed on a pro rata basis.

 

12.                               Section 409A Compliance.

 

(a)                                 If at the time of Employee’s termination of
employment for reasons other than death he is a “specified employee” (as such
term is defined and determined in accordance with the procedures set forth in
Treas. Reg. §1.409A-1(i)), any amounts payable to Employee pursuant to this
Agreement that are subject to Section 409A of the Internal Revenue Code shall
not be paid or commence to be paid until six months following Employee’s
termination of employment, or if earlier, Employee’s subsequent death.  Each
payment made pursuant to Section 7(b)(i) and 7(b)(ii) or 7(c)(i) and
7(c)(ii) shall be considered a separate payment for purposes of Section 409A.

 

(b)                                 Reimbursements or in-kind benefits provided
under this Agreement that are subject to Section 409A of the Internal Revenue
Code are subject to the following restrictions:  (1) the amount of expenses
eligible for reimbursements, or in-kind benefits provided, to Employee during a

 

11

--------------------------------------------------------------------------------


 

calendar year shall not affect the expenses eligible for reimbursement or the
in-kind benefits provided in any other calendar year, and (2) reimbursement of
an eligible expense shall be made as soon as practicable, but in no event later
than the last day of the calendar year following the calendar year in which the
expense was incurred.

 

(c)                                  The provisions of the Agreement and all
other Company agreements or arrangements applicable to Employee will be
interpreted and construed in favor of their meeting any applicable requirements
of Code Section 409A.  The Company, in its reasonable discretion, may amend
(including retroactively) this Agreement and any such other agreements or
arrangements in order to conform with Code Section 409A, including amending to
facilitate the ability of Employee to avoid the imposition of interest and
additional tax under Code Section 409A.  If the Company takes any action, or
fails to take any action, with respect to this Agreement or any Company benefit
plan or arrangement, and such action or failure to act causes (to the knowledge
of the Company) any compensation income to Employee to (i) be subject to Code
Section 409A, or (ii) fail to comply in any respect with Code Section 409A,
without the written consent of Employee, then the Company shall pay Employee a
gross-up bonus in an amount equal to (A) all taxes and penalties assessed under
Code Section 409A on any such compensation income imposed as a result of such
action or failure to act, plus (B) any federal, state, and local income taxes
and penalties (including FICA) payable by Employee on such gross-up bonus, in
order to put Employee in the same position he would have been in if the tax
provisions and penalties of Code Section 409A did not apply.  The gross-up bonus
shall be paid within 30 days after Employee remits the related excise tax or
other amounts to the appropriate taxing authority.

 

13.                               Survival.  Sections 8 and 11 of this Agreement
shall survive and continue in full force and effect in accordance with their
terms notwithstanding the termination of this Agreement.

 

14.                               Notices.  Any notice or other instrument or
thing required or permitted to be given, served or delivered to any of the
parties hereto shall be delivered personally or deposited in the United States
mail, with proper postage prepaid, or facsimile transmission to the addresses
listed below:

 

(a)         If to the Company, to:

 

AAR CORP.
1100 N. Wood Dale Road
Wood Dale, Illinois 60191
Attention: Compensation Committee Chairman

 

With a copy to:

 

AAR CORP.
1100 N. Wood Dale Road
Wood Dale, Illinois 60191
Attention:  General Counsel

 

(b)         If to Employee, to:

 

David P. Storch
1270 Linden Avenue
Highland Park, IL 60035

 

12

--------------------------------------------------------------------------------


 

or to such other address as either party may from time to time designate by
notice to the other.  Each notice shall be effective when such notice and any
required copy are delivered to the applicable address.

 

15.                               Non-Assignment.

 

(a)                                 The Company shall not assign this Agreement
or any rights or obligations hereunder without the prior written consent of
Employee, and any attempted unpermitted assignment shall be null and void and
without further effect; provided, however, that, upon the sale or transfer of
all or substantially all of the assets of the Company, or upon the merger of the
Company into or the combination with another corporation or other business
entity, or upon the liquidation or dissolution of the Company, this Agreement
will inure to the benefit of and be binding upon the person, firm or corporation
purchasing such assets, or the corporation surviving such merger or
consolidation, or the shareholder effecting such liquidation or dissolution, as
the case may be.  After any such transaction, the term Company in this Agreement
shall refer to the entity which conducts the business now conducted by the
Company.  The provisions of this Agreement shall be binding upon and inure to
the benefit of the estate and beneficiaries of Employee and upon and to the
benefit of the permitted successors and assigns of the parties hereto.

 

(b)                                 Employee agrees on behalf of himself, his
heirs, executors and administrators, and any other person or person claiming any
benefit under him by virtue of this Agreement, that this Agreement and all
rights, interests and benefits hereunder shall not be assigned, transferred,
pledged or hypothecated in any way by Employee or by any beneficiary, heir,
executor, administrator or other person claiming under Employee by virtue of
this Agreement and shall not be subject to execution, attachment or similar
process.  Any attempted assigned, transfer, pledge or hypothecation or any other
disposition of this Agreement or of such rights, interests and benefits contrary
to the foregoing provisions or the levy or any execution, attachment or similar
process thereon shall be null and void and without further effect.

 

16.                               Severability.  If any term, clause or
provision contained herein is declared or held invalid by any court of competent
jurisdiction, such declaration or holding shall not affect the validity of any
other term, clause or provision herein contained.

 

17.                               Construction.  Careful scrutiny has been given
to this Agreement by the Company, Employee, and their respective legal counsel. 
Accordingly, the rule of construction that the ambiguities of the contract shall
be resolved against the party which caused the contract to be drafted shall have
no application in the construction or interpretation of this Agreement or any
clause or provision hereof.

 

18.                               Entire Agreement.  This Agreement as amended
and restated herein and the other agreements referred to herein set forth the
entire understanding of the parties and supersede all prior agreements,
arrangements and communications, whether oral or written, pertaining to the
subject matter hereof.  This Agreement shall not be modified or amended except
by the mutual written agreement of the Company and Employee.

 

19.                               Waiver.  No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by Employee and an authorized officer of the
Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

13

--------------------------------------------------------------------------------


 

20.                               Arbitration.  Any controversy or claim arising
out of this Agreement, or breach hereof, shall be settled by arbitration in
accordance with the laws of the State of  Illinois by three arbitrators.  Within
15 days after either party notifies the other party, in writing, of an intention
to commence arbitration, the Company shall appoint one arbitrator and Employee
shall appoint one arbitrator.  The third arbitrator shall be appointed by the
first two arbitrators within ten days of their appointment.  If the third
arbitrator cannot be agreed upon, the third arbitrator shall be appointed by the
American Arbitration Association.  The arbitration shall be conducted in
accordance with the rules of the American Arbitration Association, except with
respect to the selection of arbitrators.  The arbitrator’s determination shall
be final and binding upon all parties and judgment upon the award rendered by
the arbitrators may be entered in any court having jurisdiction thereof.

 

21.                               Governing Law.  The validity, interpretation,
construction and performance of this Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois without regard to
its conflicts of law principles.

 

22.                               Tax Withholding.  All payments hereunder shall
be made net of any applicable federal, state and local tax withholding.

 

23.                               Execution.  This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original and which shall
constitute but one and the same Agreement.

 

WITNESS the due execution of this Agreement by the parties hereto as of the day
and year first above written.

 

Employer:

 

AAR CORP.

 

 

 

By:

/S/ RONALD B. WOODARD

 

 

Ronald B. Woodard

 

 

Chairman – Compensation Committee of The Board of Directors

 

 

 

AAR CORP.

 

 

 

By:

/S/ TIMOTHY J. ROMENESKO

 

 

Timothy J. Romenesko

 

 

Vice Chairman and Chief Financial Officer

 

 

 

Employee:

 

 

 

/S/ DAVID P. STORCH

 

David P. Storch

 

 

14

--------------------------------------------------------------------------------